 
EXECUTIVE SEVERANCE AGREEMENT


This Executive Severance Agreement (“Agreement”), including the attached
Exhibits “A” and “B,” which are incorporated herein by reference and made an
integral part of this Agreement, is entered into between U.S. Concrete, Inc., a
Delaware corporation (the “Company”), and William T. Albanese (“Executive”).
This Agreement is effective as of January 18, 2008 (the “Effective Date”),
although Executive’s monthly base salary (as set forth in Exhibit “A”) has been
adjusted retroactively to January 1, 2008 so that, from and after January 1,
2008, Executive’s monthly base salary is as set forth in Exhibit “A”. The
Company and Executive agree as follows:
 
1.
Termination

 
1.1 Termination By the Company. The Company may terminate Executive’s employment
for any of the following reasons:
 
a. Termination for Cause. For “Cause” upon the determination by a majority of
the Company’s Board of Directors that “Cause” exists to terminate Executive’s
employment. “Cause” means (i) Executive’s gross negligence, willful misconduct,
or willful neglect in the performance of the material duties and services of
Executive to the Company in his current Position (as set forth on Exhibit “A” or
any Position to which Executive has been promoted (provided Executive has
accepted such promotion); (ii) Executive’s final conviction of a felony by a
trial court, or Executive’s entry of a plea of nolo contendere to a felony
charge; (iii) any criminal indictment of Executive relating to an event or
occurrence for which Executive was directly responsible which, in the business
judgment of a majority of the Company’s Board of Directors, exposes the Company
to ridicule, shame or business or financial risk; or (iv) a material breach by
Executive of any material provision of this Agreement. If the Company terminates
Executive’s employment for Cause, Executive shall be entitled only to
Executive’s (a) pro rata Monthly Base Salary (as defined in Exhibit “A”) through
the date of such termination, and (b) unused vacation days earned the year prior
to the year in which Executive’s termination for Cause occurs, plus pro rata
vacation days earned for the year in which Executive’s termination for Cause
occurs. All future compensation and benefits, other than benefits to which
Executive is entitled under the terms of the Company’s compensation and/or
benefit plans, shall cease as of the date of such termination. In the case of a
termination for Cause under subpart (i) above, (a) all stock options previously
granted by the Company to Executive that are vested on the date of termination
for Cause shall, notwithstanding any contrary provision of any applicable plan
or agreement covering any such stock option awards, remain outstanding and
continue to be exercisable for a period of 90 days following the date of
termination for Cause (or, if earlier, the expiration of their term), (b) all
stock options previously granted by the Company to Executive that are not vested
on the date of termination for Cause shall terminate immediately and (c) all
restricted stock, restricted stock units and other awards that have not vested
prior to the date of termination for Cause shall be cancelled to the extent not
then vested. In the case of a termination for Cause under subparts (ii), (iii)
or (iv) above, (y) all stock options previously granted by the Company to
Executive (whether or not vested) shall terminate immediately and (z) all
restricted stock, restricted stock units and other awards that have not vested
prior to the date of termination for Cause shall be cancelled to the extent not
then vested.
 
 

--------------------------------------------------------------------------------


 
b. Involuntary Termination. Without Cause at the Company’s option at any time,
with or without notice and for any reason whatsoever, other than death,
disability or for Cause, in the sole discretion of the Company (“Involuntary
Termination”). Upon an Involuntary Termination, Executive shall receive all of
the following severance benefits (provided, however, that, in the event of an
Involuntary Termination in circumstances in which the provisions of Section 1.3
would be applicable, the provisions of Section 1.3 will instead apply): 
 
(i) a lump-sum payment in cash (in accordance with Section 4.10) equal to the
Monthly Base Salary in effect on the date of Involuntary Termination multiplied
by 12, together with a prorated amount of Monthly Base Salary for any partial
month in which such termination occurs;
 
(ii) a lump-sum payment in cash (in accordance with Section 4.10) equal to the
amount of Executive’s (a) target bonus for the bonus year in which Executive’s
Involuntary Termination occurs, prorated based on the number of days in the
bonus year that have elapsed prior to the Involuntary Termination, and (b)
unused vacation days earned the year prior to the year in which Executive’s
Involuntary Termination occurs, plus pro rata vacation days earned in the year
in which Executive’s Involuntary Termination occurs;
 
(iii) provided that Executive is eligible for and timely elects to receive group
medical continuation coverage under COBRA, the Company will pay 100% of
applicable medical continuation premiums for the benefit of Executive (and his
covered dependents as of the date of his termination, if any) under Executive’s
then-current plan election for 18 months after termination, with such coverage
to be provided under the closest comparable plan as offered by the Company from
time to time; and
 
(iv) all stock options, restricted stock awards, restricted stock units and
similar awards granted to Executive by the Company prior to the date of
Involuntary Termination shall, notwithstanding any contrary provision of any
applicable plan or agreement covering any such stock options, restricted stock
awards, restricted stock units or similar awards, fully vest and become
exercisable in full on the date of Involuntary Termination and shall remain
outstanding and in effect in accordance with their respective terms, and any
restrictions, forfeiture conditions or other conditions or criteria applicable
to any such awards shall lapse on the date of Involuntary Termination. Executive
may exercise any such stock options or other exercisable awards at any time
before the expiration of their term.
 
c. Death/Disability. Upon Executive’s (i) death, or (ii) becoming unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (iii) termination of employment as a result of becoming permanently
and totally unable to perform Executive’s duties hereunder as a result of any
physical or mental impairment supported by a written opinion by a physician
selected by the Company who is reasonably acceptable to Executive. Upon
termination of employment due to such death or disability, Executive or
Executive’s heirs shall be entitled to receive all severance benefits described
in Section 1.1.b. as if Executive’s employment ended due to an Involuntary
Termination by the Company as of the date of death, date of disability as
described in (ii) above, or as of the date of termination due to permanent and
total incapacity as described in (iii) above, except that with respect to
severance benefits relating to stock options upon termination of employment due
to death or disability, (a) all stock options previously granted by the Company
to Executive that are vested on the date of termination shall, notwithstanding
any contrary provision of any applicable plan or agreement covering any such
stock option awards, remain outstanding and continue to be exercisable in
accordance with their terms and (b) all stock options previously granted by the
Company to Executive that are not vested on the date of termination shall
terminate immediately.
 
2

--------------------------------------------------------------------------------


 
1.2 Termination By Executive. Executive may terminate Executive’s employment for
any of the following reasons:
 
a. Termination for Good Cause. For “Good Cause” upon determination by Executive
that Good Cause exists to terminate Executive’s employment. “Good Cause” means,
without Executive’s consent, (i) a diminution in Executive’s then current
Monthly Base Salary, (ii) a material change in the location of Executive’s
principal place of employment by the Company from the “Location” set out on
Exhibit “A,” (iii) any material diminution in Executive’s Position from that set
out on Exhibit “A” or any title or Position to which Executive has been
promoted, (iv) any material diminution of Executive’s authority, duties, or
responsibilities from those commensurate and consistent with the character,
status and dignity appropriate to Executive’s Position or any title or Position
to which Executive has been promoted (provided, however, that if at any time
Executive ceases to have such duties and responsibilities as are commensurate
and consistent with his Position that are associated with a publicly traded
company because the Company ceases to have any securities registered under
Section 12 of the Securities Exchange Act of 1934, as amended, or ceases to be
required to file reports under Section 15(d) of the Securities Exchange Act of
1934, as amended, then Executive’s authority, duties and responsibilities will
not be deemed to have been materially diminished solely due to the cessation of
such publicly-traded company duties and responsibilities), or (v) any material
breach by the Company of any material provision of this Agreement, any of which
remain uncorrected for 30 days following Executive’s written notice to the
Company of Good Cause. Executive must provide such written notice to the Company
of Good Cause within 90 days of the existence of such condition. Upon
Executive’s termination for Good Cause, Executive shall receive all of the
following severance benefits (provided, however, that, in the event of a
termination for Good Cause in circumstances in which the provisions of Section
1.3 would be applicable, the provisions of Section 1.3 will instead apply):
 
3

--------------------------------------------------------------------------------


(i) a lump-sum payment in cash (in accordance with Section 4.10) equal to the
Monthly Base Salary in effect on the date of termination for Good Cause
multiplied by 12, together with a prorated amount of Monthly Base Salary for any
partial month in which such termination occurs;
 
(ii) a lump-sum payment in cash (in accordance with Section 4.10) equal to the
amount of Executive’s (a) target bonus for such bonus year, prorated based on
the number of days in the bonus year that have elapsed prior to the termination
for Good Cause; and (b) unused vacation days earned the year prior to the year
in which Executive’s termination for Good Cause occurs, plus pro rata vacation
days earned in the year in which Executive’s termination for Good Cause occurs;
 
(iii) provided that Executive is eligible for and timely elects to receive group
medical continuation coverage under COBRA, the Company will pay 100% of
applicable medical continuation premiums for the benefit of Executive (and his
covered dependents as of the date of his termination, if any) under Executive’s
then-current plan election for 18 months after termination, with such coverage
to be provided under the closest comparable plan as offered by the Company from
time to time; and
 
(iv) all stock options, restricted stock awards, restricted stock units and
similar awards granted to Executive by the Company prior to the date of
termination for Good Cause shall, notwithstanding any contrary provision of any
applicable plan or agreement covering any such stock options, restricted stock
awards, restricted stock units or similar awards, fully vest and become
exercisable in full on the date of termination for Good Cause and shall remain
outstanding and in effect in accordance with their respective terms, and any
restrictions, forfeiture conditions or other conditions or criteria applicable
to any such awards shall lapse on the date of termination for Good Cause.
Executive may exercise any such stock options or other exercisable awards at any
time before the expiration of their term.
 
b. Voluntary Termination. For any other reason whatsoever, in Executive’s sole
discretion. Upon such voluntary termination by Executive for any reason other
than Good Cause (a “Voluntary Termination”), all of Executive’s future
compensation and benefits, other than benefits to which Executive is entitled
under the terms of the Company’s compensation and/or benefit plans, shall cease
as of the date of Voluntary Termination, and Executive shall be entitled only to
(a) pro rata Monthly Base Salary through such date of Voluntary Termination; and
(b) unused vacation days earned the year prior to the year in which Executive’s
Voluntary Termination occurs, plus pro rata vacation days earned for the year in
which Executive’s Voluntary Termination occurs. In the case of a Voluntary
Termination, (i) all stock options previously granted by the Company to
Executive that are vested on the date of Voluntary Termination will remain
outstanding and continue to be exercisable by Executive until 90 days after the
date of Voluntary Termination (or, if earlier, the expiration of their term),
and (ii) all restricted stock, restricted stock units or other awards that have
not vested prior to the date of Voluntary Termination shall be cancelled to the
extent not then vested.
 
4

--------------------------------------------------------------------------------


 
1.3 Termination Following Change In Control. In the event a Change in Control
(as defined herein) occurs and within one year after the date of the Change in
Control either (a) Executive terminates his employment for Good Cause or (b) the
Company or any successor (whether direct or indirect and whether by purchase,
merger, consolidation, share exchange or otherwise) to substantially all of the
business, properties and/or assets of the Company makes an Involuntary
Termination of Executive’s employment, then in either case the Company or its
successor shall be required to provide Executive, and Executive shall receive,
all of the following Change in Control benefits:
 
(i) a lump-sum payment in cash (payable on the termination date) equal to the
sum of (a) Executive’s Monthly Base Salary in effect on the termination date
multiplied by 12, and (b) the amount of Executive’s full target bonus for such
bonus year, and multiplying the sum of (a) and (b) by the Change in control
multiplier described on Exhibit “A”;
 
(ii) a lump-sum payment in cash (payable on the termination date) equal to the
unused vacation days earned the year prior to the year in which Executive’s
employment is terminated, plus pro rata vacation days earned in the year in
which Executive’s employment is terminated;


(iii) provided that Executive is eligible for and timely elects to receive group
medical continuation coverage under COBRA, the Company will pay 100% of
applicable medical continuation premiums for the benefit of Executive (and his
covered dependents as of the date of his termination, if any) under Executive’s
then-current plan election for 18 months after termination, with such coverage
to be provided under the closest comparable plan as offered by the Company from
time to time; and
 
(iv) all stock options, restricted stock awards, restricted stock units and
similar awards granted to Executive by the Company prior to the termination date
shall vest in accordance with Section 3.2.
 
1.4 Offset. In all cases, the compensation and benefits payable to Executive
under this Agreement upon termination of Executive’s employment shall be offset
by any undisputed amounts that Executive then owes to the Company.
 
1.5 One Recovery. In the event of termination of Executive’s employment,
Executive shall be entitled, if at all, to only one set of severance benefits or
Change in Control benefits, as applicable, provided in this Agreement.
 
1.6 Certain Obligations Continue. Upon termination of Executive’s employment,
all rights and obligations of Executive and the Company or its successor under
this Agreement shall cease as of the effective date of termination except that
(i) Executive’s obligations under Article 2 and Sections 4.1 and 4.4 of this
Agreement and the Company’s or its successor’s obligations under Article 3 and
Sections 1.1, 1.2, 1.3, 2.6, 4.1 and 4.4 and the Company’s or its successor’s
obligations to provide any severance benefits or Change in Control benefits to
Executive shall survive such termination in accordance with their terms, and
(ii) Executive shall be entitled to receive all compensation (including bonus)
earned and benefits and reimbursements due through the effective date of
termination as provided herein.
 
5

--------------------------------------------------------------------------------


 
1.7 Notice of Termination. Any termination of Executive’s employment shall be
communicated by Notice of Termination to the non-terminating party, given in
accordance with this Agreement. For purposes of this Agreement, “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) specifies the
termination date, if such date is other than the date of receipt of such notice.
 
2.
Confidential Information; Post-Employment Obligations

 
2.1 Company Property. All written materials, records, data, and other documents
prepared by Executive during Executive’s employment by the Company are Company
property. All information, ideas, concepts, improvements, discoveries, and
inventions that are conceived, made, developed, or acquired by Executive
individually or in conjunction with others during Executive’s employment
(whether during business hours and whether on the Company’s premises or
otherwise) which relate to the Company’s business, products, or services are the
Company’s sole and exclusive property. All memoranda, notes, records, files,
correspondence, drawings, manuals, models, specifications, computer programs,
maps, and all other documents, data, or materials of any type embodying such
information, ideas, concepts, improvements, discoveries, and inventions are the
Company’s property. At the termination of Executive’s employment with the
Company for any reason, Executive shall return all of the Company’s documents,
data, or other Company property, including all copies, to the Company.
 
2.2 Confidential Information; Non-Disclosure. Executive acknowledges that the
business of the Company and its affiliated entities is highly competitive and
that the Company will provide Executive with access to Confidential Information
relating to the business of the Company and its affiliated entities.
“Confidential Information” means and includes the Company’s and its affiliated
entities’ confidential and/or proprietary information and/or trade secrets that
have been developed or used and/or are reasonably planned to be developed and
that cannot be obtained readily by third parties from outside sources.
Confidential Information includes, by way of example and without limitation, the
following: information regarding customers, employees, contractors, and the
industry not generally known to the public; strategies, methods, books, records,
and documents; technical information concerning products, equipment, services,
and processes, particularly mixing techniques, mix designs or chemical analyses
of concrete products; procurement procedures and pricing techniques; the names
of and other information concerning customers, investors, and business
affiliates (such as contact name, service provided, pricing for that customer,
type and amount of services used, credit and financial data, and/or other
information relating to the Company’s relationship with that customer); pricing
strategies and price curves; positions; plans and strategies for expansion or
acquisitions; budgets; customer lists; research; financial and sales data;
trading methodologies and terms; evaluations, opinions, and interpretations of
information and data; marketing and merchandising techniques; prospective
customers’ names and marks; grids and maps; electronic databases; models;
specifications; computer programs; internal business records; contracts
benefiting or obligating the Company or its affiliated entities; bids or
proposals submitted to any third party; technologies and methods; training
methods and training processes; organizational structure; personnel information,
including salaries of personnel; payment amounts or rates paid to consultants or
other service providers; and other such confidential or proprietary information.
Executive acknowledges that this Confidential Information constitutes a
valuable, special, and unique asset used by the Company and its affiliated
entities in its businesses to obtain a competitive advantage over its
competitors. Executive further acknowledges that protection of such Confidential
Information against unauthorized disclosure and use is of critical importance to
the Company in maintaining its competitive position. Executive also will have
access to, or knowledge of, Confidential Information of third parties, such as
actual and potential customers, suppliers, partners, joint venturers, investors,
financing sources and the like, of the Company. The Company also agrees to
provide Executive with access to Confidential Information and specialized
training regarding the Company’s and its affiliated entities’ methodologies and
business strategies, which will enable Executive to perform his job at the
Company.
 
6

--------------------------------------------------------------------------------


 
Executive agrees that Executive will not, at any time during or after
Executive’s employment with the Company, make any unauthorized disclosure of any
Confidential Information or specialized training of the Company, or make any use
thereof, except in carrying out his employment responsibilities hereunder.
Executive also agrees to preserve and protect the confidentiality of third party
Confidential Information to the same extent, and on the same basis, as the
Company’s Confidential Information. Nothing in this Section 2.2 is intended to
prohibit Executive from complying with any court order, lawful subpoena or
governmental request for information, provided that Executive notifies the
Company promptly upon the receipt of any such order, subpoena or request and
before the date of required compliance.
 
2.3 Non-Competition Obligations. The Company agrees to and shall provide
Executive with immediate access to Confidential Information. Ancillary to the
rights and severance benefits provided to Executive, the Company’s provision of
Confidential Information and specialized training to Executive, and Executive’s
agreement not to disclose Confidential Information, and in order to protect the
Confidential Information described above, the Company and Executive agree to the
following non-competition provisions. Executive agrees that during Executive’s
employment with the Company and for the “Period of Post-Employment
Non-Competition Obligations” set forth in Exhibit “A,” Executive will not,
directly or indirectly, for Executive or for others, in the “Geographic Region
of Responsibility” described on Exhibit “A” (or, if Executive’s Geographic
Region of Responsibility has changed, in any and all geographic regions in which
Executive has devoted substantial attention at such location to the material
business interest of the Company and its affiliated entities during the 12-month
period immediately preceding Executive’s termination of employment), engage in,
assist, or have any active interest or involvement, whether as an employee,
agent, consultant, creditor, advisor, officer, director, stockholder (excluding
holdings of 2% or less of the stock of a public company), partner, proprietor,
or any type of principal whatsoever in any person, firm or business that
generates more than 10% of its annual revenue from the sale of any
concrete-related products and services that the Company or its affiliated
entities offers, then has plans to offer, or has offered in the preceding
12-month period, including, but not limited to, ready-mixed concrete, pre-cast
concrete or related building materials or services such as proportioned mix
design services, concrete mold engineering or design services, rebar, mesh,
color additives, curing compounds, grouts, wooden forms, or similar products or
services, whether at wholesale or retail (a “Competing Business”). Executive
understands that the foregoing restrictions may limit Executive’s ability to
engage in certain businesses in the geographic region and during the period
provided for above, but acknowledges that these restrictions are necessary to
protect the Confidential Information the Company has provided to Executive.
 
7

--------------------------------------------------------------------------------


 
2.4 Non-Solicitation of Customers. During Executive’s employment with the
Company and for the Period of Post-Employment Non-Competition Obligations,
Executive will not call on, service, or solicit Competing Business from clients
or customers of the Company or its affiliated entities whom that Executive,
within the previous 24 months, (i) provided services to, worked with, solicited
or had or made contact with, or (ii) had access to information and files
concerning.
 
2.5 Non-Solicitation of Employees. During Executive’s employment with the
Company, and for the Period of Post-Employment Non-Competition Obligations,
Executive will not, either directly or indirectly, call on, solicit, or induce
any other employee or officer of the Company or its affiliated entities whom
Executive had contact with, knowledge of, or association with in the course of
employment with the Company to terminate his employment, and will not assist any
other person or entity in such a solicitation.
 
2.6 Early Resolution Conference/Arbitration. The parties are entering into this
Agreement with the express understanding that this Agreement is clear and fully
enforceable as written. If Executive ever decides to contend that any
restriction on activities imposed by Article 3 of this Agreement is no longer
enforceable as written or does not apply to an activity in which Executive
intends to engage, Executive first will notify the Company’s President and its
Secretary in writing and meet with a Company representative at least 14 days
before engaging in any activity that foreseeably could fall within the
questioned restriction to discuss resolution of such claims (an “Early
Resolution Conference”). Should the parties not be able to resolve disputes at
the Early Resolution Conference, the parties agree to use confidential, binding
arbitration to resolve the disputes. The arbitration shall be conducted in
Houston, Texas, in accordance with the then-current employment arbitration rules
of the American Arbitration Association, before an arbitrator licensed to
practice law in Texas. The parties agree that the arbitrator, in the
arbitrator’s discretion, may award a prevailing party, a reasonable attorney’s
fee, including arbitration expenses and costs. Either party may seek a temporary
restraining order, injunction, specific performance, or other equitable relief
regarding the provisions of this Section if the other party fails to comply with
obligations stated herein. The parties’ agreement to arbitrate applies only to
the matters subject to an Early Resolution Conference.
 
8

--------------------------------------------------------------------------------


2.7 Warranty and Indemnification. Executive warrants that Executive is not a
party to any restrictive agreement limiting Executive’s activities in his
employment by the Company. Executive further warrants that at the time of the
signing of this Agreement, Executive knows of no written or oral contract or of
any other impediment that would inhibit or prohibit employment with the Company,
and that Executive will not knowingly use any trade secret, confidential
information, or other intellectual property right of any other party in the
performance of Executive’s duties hereunder. Executive shall hold the Company
harmless from any and all suits and claims arising out of any breach of such
restrictive agreement or contracts.
 
2.8 Modification. Executive and the Company agree that if the scope or
enforceability of a restrictive covenant described in this Article 2 is
disputed, the arbitrator or court with competent jurisdiction may modify and
enforce the covenant to the extent that it determines the covenant to be
reasonable.
 

3.
Change in Control

 
3.1 Definitions.
 
a. For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred on the earliest of any of the following dates:
 
(i) the date the Company merges or consolidates with any other person or entity,
and the voting securities of the Company outstanding immediately prior to such
merger or consolidation do not continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the total voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation;
 
(ii) the date the Company sells all or substantially all of its assets to any
other person or entity;
 
(iii) the date the Company is dissolved;
 
(iv) the date any person or entity together with its Affiliates (as defined
herein) becomes, directly or indirectly, the Beneficial Owner (as defined
herein) of voting securities representing more than 50% of the total voting
power of all then outstanding voting securities of the Company; or
 
(v) the date the individuals who constituted the non-employee members of the
Company’s Board of Directors (“Incumbent Board”) as of the Effective Date cease
for any reason to constitute at least a majority of the non-employee members of
the Board, provided that for purposes of this clause (v) any person becoming a
director of the Company whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least 80% of the directors
comprising the Incumbent Board then still in office (or whose election or
nomination was previously so approved) shall be, for purposes of this clause
(v), considered as though such person were a member of the Incumbent Board;
 
9

--------------------------------------------------------------------------------


 
provided, however, that notwithstanding anything to the contrary contained in
clauses (i) – (v), a Change in Control shall not be deemed to have occurred in
connection with any bankruptcy or insolvency of the Company, or any transaction
in connection therewith.
 
b. As used in this Agreement, the following terms are defined as follows:
 
(i) “Affiliate” shall mean, with respect to any person or entity, any person or
entity that, directly or indirectly, Controls, is Controlled by, or is under
common Control with such person or entity in question. For the purposes of the
definition of Affiliate, “Control” (including, with correlative meaning, the
terms “Controlled by” and “under common Control with”) as used with respect to
any person or entity, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person or entity whether through the ownership of voting securities or by
contract or otherwise;
 
(ii) “Beneficial Owner” has the meaning ascribed to it pursuant to Rule 13d-3
under the Securities Exchange Act of 1934; and
 
(iii) “Parent” means a corporation, partnership, trust, limited liability
company or other entity that is the ultimate Beneficial Owner of more than 50%
of the Company’s or its successor’s outstanding voting securities.
 
3.2 Vesting of Awards. All stock options, restricted stock awards, restricted
stock units and similar awards granted to Executive by the Company prior to the
date of a Change in Control shall, notwithstanding any contrary provision of any
applicable plan or agreement covering any such stock options, restricted stock
awards, restricted stock units or similar awards, fully vest and become
exercisable in full immediately prior to such Change in Control and shall remain
outstanding and in effect in accordance with their terms, and any restrictions,
forfeiture conditions or other conditions or criteria applicable to any such
awards shall lapse immediately prior to such Change in Control. Notwithstanding
the foregoing, any such award that is subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) shall only fully vest and become
exercisable in full immediately upon a “change in ownership or effective
control” as defined in Section 409A that also constitutes a Change in Control as
defined in Section 3.1 above. Executive may exercise any such stock options or
other exercisable awards at any time before the expiration of their term.
 
After a Change in Control, if any option (the “Terminated Option”) relating to
the Company’s capital stock does not remain outstanding, the successor to the
Company or its then Parent shall either:
 
10

--------------------------------------------------------------------------------


 
(a) issue an option (the “Successor Option”), to purchase common stock of such
successor or Parent in an amount such that if Executive exercised the Successor
Option immediately after the Change in Control, he would be in the same economic
position as if he had exercised the Terminated Option immediately before the
Change in Control, with such substitution to be made in accordance with the
requirements of Section 409A of the Code. The aggregate exercise price for all
of the shares covered by such Successor Option shall equal the aggregate
exercise price of the Terminated Option. The term of such Successor Option shall
equal the remainder of the term of the Terminated Option (as if the Terminated
Option had remained outstanding) and such Successor Option shall be fully vested
and exercisable in full on the date of its grant; or
 
(b) pay the Executive a cash amount within 10 days after the consummation of the
Change in Control, in an amount agreed to by the Company and the Executive. Such
amount shall be at least equivalent on an after-tax basis to the net after-tax
gain that the Executive would have realized if he had been issued a Successor
Option under clause (a) above and had immediately exercised such Successor
Option and sold the underlying stock, taking into account the different tax
rates that apply to such cash amount and to such gain, and such amount shall
also reflect other differences to the Executive between receiving a cash amount
under this clause (b) and receiving a Successor Option under clause (a) above.
 
3.3 Certain Additional Payments. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company or its successor to or for the benefit of Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Code (such excise tax, together with any interest
thereon, any penalties, additions to tax, or additional amounts with respect to
such excise tax, and any interest in respect of such penalties, additions to tax
or additional amounts, being collectively referred herein to as the “Excise
Tax”), then Executive shall be entitled to receive and the Company or its
successor shall make an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (as defined herein) imposed
upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payment. The Gross-Up Payment shall be
made to Executive as soon as practicable after written request for payment is
submitted by Executive to the Company or its successor, but in no event later
than the end of the calendar year next following the year in which Executive
remits the related taxes. For purposes of this Section 3.3, the terms “tax” and
“taxes” mean any and all taxes of any kind whatsoever (including, but not
limited to, any and all Excise Taxes, income taxes, and employment taxes),
together with any interest thereon, any penalties, additions to tax, or
additional amounts with respect to such taxes and any interest in respect of
such penalties, additions to tax, or additional amounts. All determinations made
under this Section 3.3, including whether a Gross-Up Payment is required and the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by a registered public accounting firm
designated by Executive and reasonably acceptable to the Company (the
“Accounting Firm”). All fees and expenses of the Accounting Firm shall be borne
solely by the Company or its successor. Notwithstanding anything to the contrary
in this Section 3.3, if any tax authority determines that a greater Excise Tax
should be imposed upon a Payment than is determined by the Accounting Firm
pursuant to this Section 3.3, Executive shall be entitled to receive the full
Gross-Up Payment calculated on the basis of the amount of Excise Tax determined
to be payable by such tax authority from the Company or its successor within 10
days of the Company receiving written notice of such determination.
 
11

--------------------------------------------------------------------------------


 

4.
Miscellaneous

 
4.1 Statements About the Company or Executive. Except as may be required to
comply with a court order, lawful subpoena or governmental request for
information, Executive and the Company shall refrain, both during and after
Executive’s employment, from publishing any oral or written statements about the
other that are disparaging, slanderous, libelous, or defamatory; or that
disclose private or confidential information about their business affairs.
 
4.2 Notices. Notices and all other communications hereunder shall be in writing
and shall be deemed to have been duly given when personally delivered or when
mailed by United States registered or certified mail. Notices to the Company
shall be sent to its President and its Secretary at: U.S. Concrete, Inc., 2925
Briarpark, Suite 1050, Houston, Texas 77042. Notices and communications to
Executive shall be sent to the address Executive most recently provided in
writing to the Company.
 
4.3  No Waiver. No failure by either party at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of any provisions or
conditions of this Agreement.
 
4.4 Mediation. If a dispute arises out of or relates to Executive’s termination,
other than a dispute regarding Executive’s obligations under Article 3, and if
the dispute cannot be settled through direct discussions, then the Company and
Executive agree to try to settle the dispute in an amicable manner by
confidential mediation before having recourse to any other proceeding or forum.
The Company agrees to pay any pre-suit mediation fee charged by the mediator for
two full days of mediation.
 
4.5 Venue/Jurisdiction. This Agreement shall be governed by Texas law. Any
litigation that may be brought by either party involving the enforcement of this
Agreement or the rights, duties, or obligations under this Agreement, shall be
brought exclusively in the State or federal courts sitting in Houston, Harris
County, Texas.
 
4.6 Assignment. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns. The Company may assign this
Agreement to any affiliated entity. Executive’s rights and obligations under
this Agreement are personal, and they shall not be assigned or transferred
without the Company’s prior written consent otherwise than by will or the laws
of descent and distribution. The Company will require any successor (direct or
indirect and whether by purchase, merger, consolidation, share exchange or
otherwise) to substantially all of the business, properties and assets of the
Company expressly to assume and agree to perform this Agreement in the same
manner and to the same extent the Company would have been required to perform it
had no succession taken place.
 
12

--------------------------------------------------------------------------------


 
4.7 Other Agreements/Entire Agreement. This Agreement shall supersede any and
all existing oral or written agreements, representations or warranties between
Executive and the Company or any of its affiliated entities relating to the
terms of Executive’s termination by the Company or any of its affiliated
entities, including that certain Employment Agreement, dated May 28, 2003, and
amended on May 17, 2005, between the Company and Executive (the “Initial
Agreement”), and the Initial Agreement is hereby terminated as of the Effective
Date hereof. This Agreement (including Exhibit “A” attached hereto, which is
incorporated herein by reference and made an integral part of this Agreement)
constitutes the entire agreement of the parties with respect to the subject
matters of this Agreement. Any modification of this Agreement (including without
limitation to Exhibit “A”) will be effective only if it is in writing and signed
by each party. Executive is also a party to that certain Amended and Restated
Indemnification Agreement, dated August 17, 2000, between Executive and the
Company (the “Indemnification Agreement”). Nothing in this Agreement is intended
to alter or amend the terms or effect of the Indemnification Agreement, which
shall remain in effect in accordance with its terms, notwithstanding the
execution or termination of this Agreement. 
 
4.8 Invalidity. Should any provision(s) in this Agreement be held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall be unaffected and shall continue in full force and effect, and
the invalid, void or unenforceable provision(s) shall be deemed not to be part
of this Agreement.
 
4.9 Withholding. All payments required to be made to Executive pursuant to this
Agreement shall be subject to the withholding of amounts relating to income and
employment taxes and other customary employee deductions in conformity with the
Company’s payroll policies in effect from time to time.
 
4.10 Time of Payments. All amounts payable under Sections 1.1.b and 1.2 of this
Agreement shall be paid within 10 days after Executive’s execution without
revocation of a release in a form satisfactory to the Company and within the
time period prescribed by the Company (which may not be less than 21 days after
the date of termination of employment). If Executive is a “specified employee,”
as such term is defined in Section 409A and determined as described below in
this Section 4.10, any payments payable as a result of Executive’s termination
(other than death) shall not be payable before the earliest of (i) the date that
is six months after Executive’s termination, (ii) the date of Executive’s death,
or (iii) the date that otherwise complies with the requirements of Section 409A.
This Section 4.10 shall be applied by accumulating all payments that otherwise
would have been paid within six months of Executive’s termination and paying
such accumulated amounts at the earliest date which complies with the
requirements of Section 409A. Executive shall be a “specified employee” for the
twelve-month period beginning on April 1 of a year if Executive is a “key
employee” as defined in Section 416(i) of the Code (without regard to Section
416(i)(5)) as of December 31 of the preceding year or using such dates as
designated by the Company in accordance with Section 409A and in a manner that
is consistent with respect to all of the Company’s nonqualified deferred
compensation plans. For purposes of determining the identity of specified
employees, the Company may establish procedures as it deems appropriate in
accordance with Section 409A.


4.11 Headings. The Article and Section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
4.12 Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company and Executive have executed this Agreement in
multiple originals to be effective on the Effective Date.
 
William T. Albanese (“Executive”)
 
U.S. Concrete, Inc. (the “Company”)
     
By:
/s/ William T. Albanese
 
By:
/s/ Michael W. Harlan
 
 
 
Printed Name: Michael W. Harlan
 
 
 
Title: President and CEO
Date: January 18, 2008
 
Date: January 18, 2008

 
14

--------------------------------------------------------------------------------


Exhibit “A” to Employment Agreement Between
The Company And William T. Albanese


Position:
 
Vice President of Business Development - Northern California (Duties and
Responsibilities attached as Exhibit B)
     
Location:
 
San Jose, California
     
Geographic Region of Responsibility:
 
During Executive’s employment with the Company, within 75 miles of any plant or
other operating facility in which the Company is then engaged in business.
Upon termination of Executive’s employment with the Company, within 75 miles of
any plant or other operating facility in which the Company was engaged in
business on the date immediately prior to Executive’s termination.
     
Change in control multiplier:
 
1
     
Period of Post-Employment
Non-Competition Obligations:
 
One year from the date of termination if Executive’s employment is terminated
for Cause under Section 1.1.a. If Executive’s employment is terminated under
Sections 1.1.b., 1.1.c., 1.2.a. or 1.3 and Executive receives any severance
benefits or Change in Control benefits, then the Period of Post-Employment
Non-Competition Obligations shall be the period of time equal to the number of
months of Monthly Base Salary upon which severance benefits or Change in Control
benefits were determined. If Executive’s employment is terminated under Section
1.2.b., then the Period of Post-Employment Non-Competition Obligations shall be
one year from the date of termination. If Executive’s employment is terminated
under any other section of this Agreement, there shall be no Period of
Post-Employment Non-Competition Obligations.
     
Monthly Base Salary:
 
$14,519.70 ($174,236.40 divided by 12) or such higher rate as may be determined
by the Company from time to time
     
Annual Paid Vacation:
 
Four weeks

 
15

--------------------------------------------------------------------------------


 

William T. Albanese (“Executive”)     U.S. Concrete, Inc. (the “Company”)      
  By: /s/ William T. Albanese     By: /s/ Michael W. Harlan
 
    Printed Name: Michael W. Harlan       Title: President & CEO
Date: January 18, 2008
   
Date: January 18, 2008

 
16

--------------------------------------------------------------------------------



Exhibit “B” to Employment Agreement Between
The Company And William T. Albanese
 
Vice President Business Development – Northern California


Duties and Responsibilities


The duties and responsibilities of the Vice President Business Development -
Northern California shall include, but not be limited to the following:



 
1.
advising local, regional and national management regarding the following
northern California matters:

 
a.
identification of suitable real property for new plants, or the relocation of
existing plants,

 
b.
communication and negotiation with labor unions,

 
c.
identification of potential aggregate, precast and ready mixed concrete
acquisition targets, and

 
d.
negotiation of aggregate and cement supply arrangements; and

 

 
2.
continuing to represent the Company with the following organizations:

 
a.
Concrete Promotion Council of Northern California (CPCNC),

 
b.
Chico State Concrete Industry Management (CIM) Patrons Board,

 
c.
RMC Foundation Advisory Board,

 
d.
California Construction and Industrial Materials Association (CalCIMA) Executive
Board, and

 
e.
National Ready Mix Concrete Association (NRMCA).

 
17

--------------------------------------------------------------------------------

